DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/095286, filed on 10/19/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10-11, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-5, 7-8, 10-11 of U.S. Patent No. 11,269,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation in the present application are anticipated by the claim limitation in the U.S. Patent No. 11,269,577.
Claim 1 of present application
Claim 1 of U.S. Patent No. 11,269,577
A method of displaying an image by a display controller, comprising:
A method of displaying an image on a display device having a plurality of display panels, wherein each display controller of the plurality of display controllers provides display data for one or more display panels of the plurality of display panels, 
 receiving, from a host device, display data including location information indicating a location of a bounded region within a portion of the image configured for display on a first display panel connected to the display controller;
 receiving, from a host device, display data indicating location information for at least a first bounded region within a first portion of the complete image, the first portion to be displayed on a first display panel connected to the first display controller; 
receiving position information indicating a change in at least one of a lateral position or a stacking order position of the bounded region;
receiving position information indicating a change in at least one of a lateral position or a stacking order position of the first bounded region;
identifying a first replacement tile associated with the portion of the image based on the change in the at least lateral position or stacking order position and without communicating with the host device;
 identifying a replacement tile to be displayed within the first portion of the complete image based on the change in the at least lateral position or stacking order position and without communicating with the host device; 
determining that the first replacement tile is stored by a display controller connected to a second display panel;
determining that the replacement tile is stored within a tile store local to a second display controller of the plurality of display controllers; 
transmitting a request for the first replacement tile to the display controller connected to the second display panel without communicating with the host device;
 transmitting a request for the replacement tile to the second display controller without communicating with the host device;
receiving the first replacement tile from the display controller connected to the second display panel responsive to the request;
receiving the replacement tile from the second display controller responsive to the request; 
processing the display data based at least in part on the first replacement tile;
 processing the display data for the first portion of the complete image based at least in part on the replacement tile; 
and outputting the processed display data to the first display panel.
and outputting the processed display data for the first portion of the complete image to the first display panel.


Claim 2 of the present application
Claim 2 of U.S. Patent No. 11,269,577
The method of claim 1, wherein the first replacement tile is determined to be stored by the display controller connected to the second display panel based at least in part on an address associated with the first replacement tile.
The method of claim 1, wherein determining that the replacement tile is stored within the tile store is based at least in part on an address associated with the replacement tile.


Claim 3 of the present application
Claim 4 of U.S. Patent No. 11,269,577
The method of claim 1, wherein each of the first and second display panels has an associated global location.
The method of claim 3, wherein each display panel of the plurality of display panels has an associated global location, the method further comprising: comparing the at least lateral position or stacking order position with the global location associated with the first display panel.


Claim 4 of the present application
Claim 4 of U.S. Patent No. 11,269,577
The method of claim 3, wherein the determining that the first replacement tile is stored by the display controller connected to the second display panel comprises: comparing the at least lateral position or stacking order position with the global location associated with the first display panel.
The method of claim 3, wherein each display panel of the plurality of display panels has an associated global location, the method further comprising: comparing the at least lateral position or stacking order position with the global location associated with the first display panel.


Claim 5 of the present application
Claim 5 of U.S. Patent No. 11,269,577
The method of claim 1, wherein the determining that the first replacement tile is stored by the display controller connected to the second display panel comprises: determining a previous location of the bounded region; and determining that the previous location of the bounded region is associated with the second display panel.
The method of claim 1, wherein determining that the replacement tile is stored within the tile store includes; determining a previous location of the first bounded region; and determining that a second display panel of the plurality of display panels previously displayed the first bounded region.


Claim 7 of the present application
Claim 7 of U.S. Patent No. 11,269,577
The method of claim 1, wherein the bounded region comprises a plurality of tiles, an associated location, and an associated stacking order position.
The method of claim 1, wherein each bounded region of the one or more bounded regions includes a respective number of tiles, a respective location, and a respective stacking order position.


Claim 8 of the present application
Claim 8 of U.S. Patent No. 11,269,577
The method of claim 1, wherein the image is represented by a plurality of tiles each associated with a unique identifier, the plurality of tiles including the first replacement tile.
The method of claim 1, wherein each tile of the plurality of tiles has a unique identifier.


Claim 10 of the present application
Claim 10 of U.S. Patent No. 11,269,577
The method of claim 1, wherein the processing of the display data comprises: compositing the display data based at least in part on the first replacement tile.
The method of claim 1, wherein processing the display data includes: compositing the display data for the portion of the complete image based at least in part on the replacement tile.





Claim 20 of the present application
Claim 12 of U.S. Patent No. 11,269,577
A system comprising: a host device; a first display controller connected to a first display panel configured to display a first portion of an image; and a second display controller connected to a second display panel configured to display a second portion of the image,
A system comprising: a host device for generating display data of a complete image; a plurality of display control devices connected to a plurality of display panels, each display panel of the plurality of display panels connected to a single display control device for displaying a portion of the complete image,
the second display controller being further configured to: receive, from the host device, display data including location information indicating a location of a bounded region within the second portion of the image;
a first display control device of the plurality of display control devices connected to a first display panel of the plurality of display panels and configured to: receive, from the host device, display data indicating location information for at least a first bounded region within a first portion of the complete image;
 receive position information indicating a change in at least one of a lateral position or a stacking order position of the bounded region;
receive position information indicating a change in at least one of a lateral position or a stacking order position of the first bounded region;
 identify a replacement tile associated with the first portion of the image based on the change in the at least lateral position or stacking order position and without communicating with the host device;
identify a replacement tile to be displayed within the first portion of the complete image based on the change in the at least lateral position or stacking order position and without communicating with the host device;
determine that the replacement tile is stored by the first display controller;
determine that the replacement tile is stored within a tile store local to a second display control device of the plurality of display control devices;
transmit a request for the replacement tile to the first display controller without communicating with the host device;
transmit a request for the replacement tile to the second display control device without communicating with the host device;
receive the replacement tile from the first display controller responsive to the request;
receive the replacement tile from the second display control device responsive to the request; 
process the display data based at least in part on the replacement tile;
process the display data for the first portion of the complete image based at least in part on the replacement tile;
and output the processed display data to the second display panel.
and output the processed display data for the first portion of the complete image to the first display panel.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,269,577 in view of Akatsuka et al (US 2016/0266859);
Claim 11 of the present application
Claim 11 of U.S. Patent No. 11,269,577
A display controller comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the display controller to:
A first display control device for displaying a first portion of a complete image on a first display panel of a plurality of display panels forming a single display screen for displaying the complete image, the first display control device configured to:
 receive, from a host device, display data including location information indicating a location of a bounded region within a portion of an image configured for display on a first display panel connected to the display controller;
receive, from a host device, display data indicating location information for at least a first bounded region within the first portion of the complete image; 
 receive position information indicating a change in at least one of a lateral position or a stacking order position of the bounded region;
 receive position information indicating a change in at least one of a lateral position or a stacking order position of the first bounded region; 
identify a first replacement tile associated with the portion of the image based on the change in the at least lateral position or stacking order position and without communicating with the host device;
identify a replacement tile to be displayed within the first portion of the complete image based on the change in the at least lateral position or stacking order position and without communicating with the host device; 
determine that the first replacement tile is stored by a display controller connected to a second display panel;
determine that the replacement tile is stored within a tile store local to a second display control device;
transmit a request for the first replacement tile to the display controller connected to the second display panel without communicating with the host device;
transmit a request for the replacement tile to the second display control device without communicating with the host device; 
receive the first replacement tile from the display controller connected to the second display panel responsive to the request;
receive the replacement tile from the second display control device responsive to the request; 
process the display data based at least in part on the first replacement tile;
process the display data for the first portion of the complete image based at least in part on the replacement tile; 
and output the processed display data to the first display panel.
and output the processed display data for the first portion of the complete image to the first display panel.


U.S. Patent No. 11,269,577 don’t expressly disclose controller comprising a processor and a memory; In the same field of endeavor, Akatsuka discloses each display panel 2 comprises a control section that includes a processor and a memory (see fig. 3; CPU 24, RAM 26, ROM 25); therefore, it would have been obvious to one having ordinary skill in the art to include a processor that executes the commands based on the instructions stored in the memory.

Allowable Subject Matter
Claims 6 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 is objected for being dependent on claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/21/2022